Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Estimating the Sleep State of a User Based on Blood Flow Information.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 2, 11- 13, 15 - 16, 18 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pergament et al. (US 20200374619).

Regarding claim 1, Pergament discloses an electronic device (Title; Abstract; wherein the electronic device is the earphone apparatus) comprising:
a speaker capable of outputting a sound wave (Abstract discloses “The earphone apparatus includes an earpiece, including a speaker,…”; [0004], [0019]; [0063]; Fig. 8, speaker 24; [0115]);
a sensor capable of acquiring an optical signal related to blood flow at a measured part of a user (claim 1, last limitation; claim 3; measured part of user is inherent since the sensor is measuring the signal related to blood flow);
and a controller (Fig. 8, MCU 120; [0115]) configured to measure blood flow information of the measured part based on the optical signal, to estimate a sleep state of the user based on the blood flow information (Abstract, last 5 lines; [0004] – [0005]; [0065]; claim 3), and to control a sound wave outputted from the speaker based on the sleep state (Abstract, last 2 lines discloses “…. and to control audio output to the user based on the determined activity state”; [0004]; [0022]; [0065] discloses activity state can be sleep state).

Regarding claim 2, Pergament discloses a microphone capable of collecting an ambient sound wave ([0007]; claim 34);
wherein the controller is configured to control the sound wave outputted from the speaker based on the ambient sound wave and the sleep state ([0146] discloses “   …if the user state is determined by the controller 120 to be a sleeping state (i.e., based on the respective sensor data), captured sound by the microphone may be used for confirming that the captured environmental sounds correlate to predetermined sounds associated with sleeping. In still further examples, it the controller 120 may control the microphone to capture ambient sounds and based on that the captured ambient sounds the controller 120 may control the volume of the audio output to be increased”; claim 34).

Regarding claim 11, Pergament discloses the sensor comprises an optical emitter capable of irradiating light on the measured part of the user (Fig. 8, IR LED 26; [0115]; [0124]), and an optical detector capable of detecting interference light that includes light scattered at the measured part (Fig. 8, IR sensor 27; [0115]; [0124]).

Claim 12 is similarly analyzed as claim 1. 

Claim 13 is similarly analyzed as claim 2.

Claim 15 is similarly analyzed as claim 1. 

Claim 16 is similarly analyzed as claim 2.

Claim 18 is similarly analyzed as claim 1. 

Claim 19 is similarly analyzed as claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pergament et al. (US 20200374619) in view of Kurzweil et al. (US 20030235313).

Regarding claim 3, Pergament does not disclose the sound wave outputted from the speaker is a sound wave of opposite phase from the ambient sound wave.
In the same field of endeavor, however, Kurzweil discloses the sound wave outputted from the speaker is a sound wave of opposite phase from the ambient sound wave (Abstract, last sentence; [0003]; [0004], last sentence; Fig. 3A; Fig. 3B shows opposite phase; [0018]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kurzweil in the system of Pergament because this would cancel any ambient noise at the user’s ear’s thereby allowing the user to sleep.

Regarding claim 4, Pergament does not disclose the controller is configured to cause the sound wave of opposite phase to be outputted from the speaker until the controller determines, based on the sleep state, that a timing for awakening the user has been reached.
In the same field of endeavor, however, Kurzweil discloses a user may set a sleep mode which may control when audio output is scheduled to cease ([0090]). Hence, one of ordinary skill in the art can set the sleep mode to be a time for awakening the user. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is obvious to try or an obvious variation.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kurzweil in the system of Pergament because this would shut of the speaker output when the user wakes up, thereby conserving battery power of the device.

Regarding claim 5, Pergament does not disclose the controller is configured to control, based on the sleep state, an intensity of the sound wave of opposite phase outputted from the speaker.

In the same field of endeavor, however, Kurzweil discloses the controller is configured to control, based on the sleep state, an intensity of the sound wave of opposite phase outputted from the speaker  (Abstract, last sentence; [0004], last sentence; [0006] discloses aiding sleep, hence sleep state; [0018]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kurzweil in the system of Pergament because this would cancel any ambient noise at the user’s ear’s thereby allowing the user to sleep.

Regarding claim 6, Pergament does not disclose the controller is configured to perform control so that an intensity of the sound wave of opposite phase outputted from the speaker weakens gradually after the controller determines, based on the sleep state, that a timing for awakening the user has been reached.
In the same field of endeavor, however, Kurzweil discloses changing the magnitude of the sound wave (Abstract, last sentence; [0004], last sentence; [0006]; [0018]) and also setting a sleep mode which may control when audio output is scheduled to cease ([0090]). One of ordinary skill in the art can use the above to gradually weaken the sound wave at the wakeup time. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is obvious to try or an obvious variation.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kurzweil in the system of Pergament because this would shut of the speaker output when the user wakes up, thereby conserving battery power of the device.


Claims 7 - 10, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pergament et al. (US 20200374619) in view of Rubin et al. (US 20070249952).

Regarding claim 7, Pergament discloses actions can be taken based on the sleep state ([0004] discloses controlling output based on sleep state).
Pergament does not disclose the controller is configured to cause an alarm sound to be outputted from the speaker to encourage the user to awaken.
In the same field of endeavor, however, Rubin discloses the controller is configured to cause an alarm sound to be outputted from the speaker to encourage the user to awaken ([0010] discloses alarm click used to awaken the sleeper).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Rubin in the system of Pergament because this would allow the user to awaken at the desired time.

Regarding claim 8, Pergament does not disclose the controller is configured to cause the alarm sound to be outputted when the controller determines, based on the sleep state, that a timing for awakening the user has been reached.
In the same field of endeavor, however, Rubin discloses the controller is configured to cause the alarm sound to be outputted when the controller determines, based on the sleep state, that a timing for awakening the user has been reached  (timing for awakening inherent in an alarm clock; [0010]; [0034], middle of paragraph discloses wakeup time can be set by the user).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Rubin in the system of Pergament because this would allow the user to awaken at the desired time.

Regarding claim 9, Pergament does not disclose the controller is configured to gradually increase an intensity of the alarm sound outputted from the speaker after the controller determines, based on the sleep state, that the timing for awakening the user has been reached.
In the same field of endeavor, however, Rubin discloses the controller is configured to gradually increase an intensity of the alarm sound outputted from the speaker after the controller determines, based on the sleep state, that the timing for awakening the user has been reached ([0010], last sentence).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Rubin in the system of Pergament because this would allow the user to awaken at the desired time. Increasing intensity ensures that the user is not suddenly startled with a loud sound.
Regarding claim 10, Pergament does not disclose a vibration unit capable of generating vibration, based on the sleep state, to encourage the user to awaken.
In the same field of endeavor, however, Rubin discloses a vibration unit capable of generating vibration, based on the sleep state, to encourage the user to awaken ([0013], after middle of paragraph discloses “The alarm can emit at least one of sound, light, vibration…”; [0042], 1st sentence; claim 11).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Rubin in the system of Pergament because this would allow the user to awaken at the desired time. Vibration allows the use to awaken without being startled by a large sound.

Claim 14 is similarly analyzed as claim 7.

Claim 17 is similarly analyzed as claim 7.

Claim 20 is similarly analyzed as claim 7.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to sleep devices:

Burton (US 20210169417) discloses mobile wearable monitoring systems.
Freeman et al.  (US 20170087371) discloses Medical Device Operational Modes.
Hang et al.  (US 20140107520) discloses sleep tracking and waking optimization system and method therefore.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632